George Rose Smith, J. Tbis is a suit for personal injuries sustained by tbe appellee while attempting to alight from a city bus operated by tbe appellant in Little Rock. In tbe court below tbe appellee obtained a verdict and judgment for $2,000. Both as to tbe facts and as to tbe law tbe case is in all material respects similar to Capital Transportation Co. v. Alexander, ante, p. 419, 242 S. W. 2d 843, also decided today. In tbe case at bar the accident happened in the same manner as that in the other case. Tbe two trials were only a week apart. Tbe attorneys in tbe earlier case participated in tbis one, offered tbe same instructions, and now urge tbe same grounds for affirmance or reversal. Since tbis case is completely controlled by tbe other opinion we see no need for repeating the reasons for our conclusions. Affirmed.